Citation Nr: 0714136	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  02-17 587A	)	DATE
	)
	)


THE ISSUE

Entitlement to payment of attorney fees from past-due 
benefits.

(The following issues are addressed in a separate decision: 
entitlement to special monthly compensation due to the need 
for aid and attendance; entitlement to increased ratings for 
left total knee replacement, bronchial asthma and obstructive 
sleep apnea, disfiguring scars of left knee, right knee 
degenerative joint disease, and osteomyelitis of left knee; 
entitlement to service connection for degenerative disc 
disease of the lumbar spine secondary to left total knee 
replacement with revisions, renal failure secondary to 
hypertension (claimed as kidney dysfunction and infections) 
as secondary to left total knee replacement with revisions, 
and right total hip replacement; entitlement to an earlier 
effective date for the award of service connection for 
osteomyelitis of the left knee; and whether new and material 
evidence has been submitted to reopen the claim for service 
connection for tendonitis of the right ankle.)






REPRESENTATION

Appellant represented by:  Hugh D. Cox


INTRODUCTION

The veteran had active service from February 1973 to July 
1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from multiple decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's attorney has challenged a December 2001 
decision regarding the amount withheld from the veteran's 
past due benefits and the amount of the attorney's fees.  
Specifically, he argues that the RO miscalculated the amount 
owed to veteran and counsel. 

In correspondence received at the Board in March 2007, after 
certification of this case to the Board, the veteran's 
representative requested a Travel Board hearing.  Pursuant to 
38 C.F.R. § 20.700 (2006), a hearing on appeal will be 
granted to a veteran who requests a hearing and is willing to 
appear in person.  See also 38 C.F.R. § 20.704.  As such, and 
in accordance with the request, the veteran must be provided 
an opportunity to present testimony before a member of the 
Board.  Accordingly, the case is REMANDED for the following 
action:

The RO should schedule a Travel Board 
hearing before a member of the Board at 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





